Citation Nr: 1000394	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-17 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What evaluation is warranted for discoid lupus 
erythematosus of the head and face from October 1, 2001 to 
August 29, 2002?

2.  What evaluation is warranted for discoid lupus 
erythematosus of the head and face from August 30, 2002 to 
May 18, 2005?


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from September 1981 to 
September 2001.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which in pertinent part, awarded a 
separate 30 percent evaluation for discoid lupus 
erythematosus with deformity of the head and face, effective 
from May 19, 2005.  The Veteran appealed the effective date.

A May 2008 Board decision found that a June 2002 rating 
decision which granted service connection for discoid lupus 
erythematosus with deformity of the right finger and assigned 
an effective date of October 1, 2001, was clearly and 
unmistakably erroneous for not specifically granting service 
connection for discoid lupus erythematosus of the head and 
face.  Accordingly, service connection for discoid lupus 
erythematosus of the head and face was granted effective from 
October 1, 2001.  As the July 2005 rating decision had 
assigned an evaluation of 30 percent for discoid lupus 
erythematosus of the head and face effective from May 19, 
2005, the issue remaining was the assignment of a rating for 
discoid lupus erythematosus of the head and face for the 
period from October 1, 2001, to May 18, 2005.   The issue was 
remanded to the RO for initial consideration.

As noted in the Board's May 2008 decision, the appellant in 
her June 2006 substantive appeal essentially expressed 
disagreement with the 30 percent rating assigned to her 
discoid lupus erythematosus with deformity of the head and 
face.  She argued that the criteria for a 50 percent rating 
had been met.  In August 2007, a statement of the case was 
issued.  The Veteran did not perfect an appeal to this 
rating.  As such, the Board at this time only has 
jurisdiction to adjudicate the matters as listed on the title 
page of this decision.

By an October 2009 rating decision, the RO assigned a 
noncompensable evaluation for the discoid lupus erythematosus 
of the head and face from October 1, 2001 to August 29, 2002 
and a 10 percent evaluation from August 30, 2002 to May 18, 
2005.  The claims for increased ratings remain in controversy 
because the ratings for the two periods are less than the 
maximum available benefit awardable.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  



FINDINGS OF FACT

1.  From October 1, 2001 to August 29, 2002, the Veteran's 
discoid lupus erythematosus was manifested by moderate facial 
disfigurement.

2.  From August 30, 2002 to May 18, 2005, the Veteran's 
discoid lupus erythematosus was not manifested by a severe 
disfiguring scar to the head, face or neck; was not 
manifested by constant exudation or itching, extensive 
lesions, or marked disfigurement; was not manifested by 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or two or three of the 
characteristics of disfigurement; it did not affect 20 to 40 
percent of the entire body or exposed areas; and it was not 
manifested by systemic therapy such as such as 
corticosteroids or other immunosuppressive drugs that are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.


CONCLUSIONS OF LAW

1.  From October 1, 2001 to August 29, 2002, the criteria for 
entitlement to a 10 percent evaluation, but no higher, for 
discoid lupus erythematosus have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.118, Diagnostic Codes 7809, 7800-7806 (2002).

2.  From August 30, 2002 to May 18, 2005, discoid lupus 
erythematosus did not meet the criteria for an evaluation 
greater than 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 4.118, Diagnostic Codes 7809, 7800-7806 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 
38 U.S.C.A. § 5103(a) have been met. 

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording a VA examination.  
She was provided the opportunity to present pertinent 
evidence and testimony.  In sum, there is no evidence of any 
VA error in notifying or assisting him that reasonably 
affects the fairness of this adjudication.  38 C.F.R. § 
3.159(c).

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected discoid lupus erythematosus 
has been rated by the RO under the provisions of Diagnostic 
Code 7809.  Under this Code the disability is to be rated 
under disfigurement of the head, face, or neck; scars; or 
dermatitis, depending on the predominant disability.

During the pendency of this appeal, VA revised the criteria 
for evaluating skin disabilities, effective August 30, 2002.

Prior to August 30, 2002:

For disfiguring scars affecting the head, face, or neck, a 
noncompensable rating was warranted for slight disfigurement.  
A 10 percent rating was warranted for moderate disfigurement.  
A 30 percent rating was warranted for severe disfigurement, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles.  38 C.F.R. § 4.118, Diagnostic 
Code 7800.

Superficial, and poorly nourished scars with repeated 
ulceration were rated under 38 C.F.R. § 4.118, Diagnostic 
Code 7803, with 10 percent equaling the maximum possible 
rating.

Superficial scars that were tender and painful on objective 
demonstration were rated under 38 C.F.R. § 4.118, Diagnostic 
Code 7804, with 10 percent equaling the maximum possible 
rating.

For eczema, a 10 percent rating was warranted for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent was warranted for 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Effective August 30, 2002:

A 10 percent rating is warranted when the Veteran experiences 
one of the following characteristics of facial, head or neck 
disfigurement:

1) scar of 5 inches or more (13 or more cm) in length; 2) 
scar at least one quarter inch (0.6 cm) wide at its widest 
part; 3) surface contour of scar elevated or depressed on 
palpation; 4) scar adherent to underlying tissue; 5) skin 
hypo- or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); 6) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); 7) underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); 8) skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2009). 

A 30 percent is warranted if the Veteran has visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or the Veteran exhibits two or three of the 
aforementioned characteristics of disfigurement.  Id.

The existence of a superficial, unstable scar (one where 
there is frequent loss of covering of skin over the scar) 
warrants a 10 percent rating, which is the maximum. 38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2009).

The existence of a superficial scar (not associated with 
underlying soft tissue damage) that is painful on examination 
warrants a 10 percent rating, which is the maximum.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2009).

For eczema, a 10 percent evaluation is warranted when 5 to 20 
percent of the entire body is affected; or 5 to 20 percent of 
exposed areas are affected; or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of less than six weeks during 
the past 12-month period. A 30 percent rating is warranted 
when 20 to 40 percent of the entire body is affected; or 20 
to 40 percent of exposed areas are affected; or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2009).

As noted, the Board remanded the case for the RO to provide 
an initial evaluation of the Veteran's claim for an increased 
rating for discoid lupus erythematosus of the head and face 
from October 1, 2001 to May 18, 2005.  In an October 2009 
rating decision, the RO determined that a noncompensable 
evaluation was warranted from October 1, 2001 to August 29, 
2002, and a 10 percent evaluation was warranted from August 
30, 2002 to May 18, 2005.  The 10 percent evaluation was 
based on the revised criteria for evaluating skin 
disabilities, effective August 30, 2002.

The service treatment records show that the Veteran was 
treated for facial lesions due to discoid lupus 
erythematosus.  At her April 2001 discharge examination flat 
patches were noted on the bridge/side of the nose.  A June 
2001 service treatment record revealed violaceous plaques 
with central depigmentation and peripheral hyperpigmentation 
on the scalp, eye area and nasal area over the bridge of the 
nose.  The Veteran was prescribed a cream for treatment of 
the plaques.

The Veteran underwent a VA skin examination in November 2001.  
Examination revealed an area, approximately 2.5 centimeters 
in diameter, of hypopigmentation and associated alopecia on 
the left superior scalp in the parietal region that is not at 
the hairline and hidden very well.  She had a similar lesion 
in the right mastoid region that was posterior to her 
hairline and was covered by her hair.  Both of the lesions 
appeared to be chronic but were not tender or inflamed.  
There were three spots, each approximately 1.5 centimeters 
long and 5 millimeters wide near her nose.  The Veteran wore 
prescription sunglasses and they covered two of the spots but 
one spot remained visible.  They were covered with makeup and 
with the makeup on, they were of only minor cosmetic 
significance.  Without the makeup on, they were of moderate 
cosmetic significance.  They were described as hyperpigmented 
with slight depressions but did not appear acutely inflamed 
or tender.  There were no other lesions on the head or neck.  

In an August 28, 2002 VA consultation report, it was noted 
that the Veteran had an increase in scalp lesions.  She was 
started on topical steroids for the active lesions and was 
advised to avoid the sun.   

From October 1, 2001 to August 29, 2002

In order to warrant a compensable rating from October 1, 2001 
to August 29, 2002,  the Veteran's disability must more 
nearly approximate to a scar to the head, face, or neck that 
manifested by moderate disfigurement (Diagnostic Code 7800); 
exhibit superficial and poorly nourished scars with repeated 
ulceration (Diagnostic Code 7803); exhibit superficial scars 
that are tender and painful on objective demonstration 
(Diagnostic Code 7804); or be manifested by exfoliation, 
exudation or itching of an exposed surface or extensive area 
(Diagnostic Code 7806).

In this case, the Board finds that a 10 percent rating is 
warranted from October 1, 2001 to August 29, 2002.  A VA 
examiner, in November 2001, noted that the Veteran had three 
spots on her face which were mostly covered by her 
prescription sunglasses and makeup.  The spots were described 
as of moderate cosmetic significance without makeup and were 
hyperpigmented and slightly depressed.  Thus, the Board 
believes that resolving all reasonable doubt in the Veteran's 
favor, the Veteran's skin disability is manifested by 
moderate disfigurement under Diagnostic Code 7800 and meets 
the criteria for a 10 percent evaluation from October 1, 2001 
to August 29, 2002.  

However, the Board also finds that the preponderance of the 
evidence is against entitlement to a rating in excess of 10 
percent from October 1, 2001 to August 29, 2002.  In order to 
warrant a rating in excess of 10 percent, the Veteran's 
disability must more nearly approximate to a scar to the 
head, face, or neck that is manifested by severe 
disfigurement, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles (Diagnostic Code 
7800); or be manifested by constant exudation or itching, 
extensive lesions, or marked disfigurement (Diagnostic Code 
7806).

The Board finds that from October 1, 2001 to August 29, 2002, 
there is no medical evidence that the Veteran's disability 
was manifested by severe disfigurement, or constant 
exudation, or itching or marked disfigurement to warrant an 
evaluation in excess of 10 percent.  Although the Veteran 
reported an increase in scalp lesions in August 2002, there 
is no evidence that the lesions were severely disfiguring.  
In sum, the Veteran's discoid lupus erythematosus of the head 
and face warrants a 10 percent evaluation, but no higher, 
from October 1, 2001 to August 29, 2002.

From August 30, 2002 to May 18, 2005

Because the Veteran's claim was filed prior to the new rating 
criteria, the Board must consider both the old and the new 
criteria and apply whichever criteria are most beneficial to 
the Veteran. In this case, however, there is simply no 
medical evidence during this period of time to warrant a 
higher evaluation.  The RO appears to have granted a 10 
percent evaluation under Diagnostic Code 7800 based on 
revised rating criteria for skin disabilities which became 
effective on August 30, 2002.  

The Board is unable to find that the Veteran's disability was 
manifested by severe disfigurement; or constant exudation or 
itching, extensive lesions or marked disfigurement to warrant 
a rating in excess of 10 percent under the old criteria at 
anytime.

The Board also finds that the preponderance of the evidence 
is against entitlement to a rating in excess of 10 percent 
under the new criteria.  The evidence does not show that the 
Veteran during the pertinent term had visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features due to lupus.  Moreover, 
the Veteran did not exhibit two or three of the 
aforementioned characteristics of disfigurement; nor is 20 to 
40 percent of the entire body or exposed areas affected; and 
the disorder did not require systemic therapy such as such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more at any pertinent time.
  
The Veteran's disability picture was not so unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review for consideration 
of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  
During this appeal period, the Veteran's discoid lupus 
erythematosus did not result in a marked interference with 
employment, or required frequent periods of hospitalization.  
The current schedular criteria also adequately compensated 
the Veteran for the current nature and extent of severity of 
the disability at issue.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for referral 
for consideration of extraschedular rating.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for discoid lupus 
erythematosus from August 30, 2002 to May 18, 2005, must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

From October 1, 2001 to August 29, 2002, a 10 percent 
evaluation is warranted for discoid lupus erythematosus of 
the head and face subject to the laws and regulations 
governing the award of monetary benefits.

From August 30, 2002 to May 18, 2005, an evaluation greater 
than 10 percent is not warranted for discoid lupus 
erythematosus of the head and face.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


